Citation Nr: 0735885	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-02 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative joint and disc disease of the lumbosacral spine, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1977 to January 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied the claim for increased 
rating and continued the 40 percent evaluation assigned for 
degenerative joint and disc disease of the lumbosacral spine.  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in May 2005.  A transcript of 
the hearing is of record.  The veteran submitted additional 
evidence (a cassette tape) directly to the Board at the time 
of his hearing, which was accompanied by a waiver of RO 
consideration.  Therefore, a remand is not necessary.  38 
C.F.R. § 20.1304 (2007).

In April 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC to 
schedule the veteran for a VA examination.  The action 
directed by the Board has been accomplished and the matter 
has been returned to the Board for appellate review.


FINDING OF FACT

The veteran, without good cause, failed to report to a VA 
spine examination scheduled in May 2007.  


CONCLUSION OF LAW

The veteran's failure to report for a VA spine examination 
requires that the claim for an increased rating be denied.  
38 C.F.R. § 3.655(b) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2007).

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

In April 2007, the Board remanded the veteran's claim for an 
increased rating for degenerative joint and disc disease of 
the lumbosacral spine so that he could be afforded a VA 
examination of his spine.  It was noted that a September 2002 
VA examination report was insufficient for rating purposes.  
Pursuant to the remand, the AMC sent a letter to the veteran 
at his most recent address of record informing him that the 
VA facility nearest to him had been contacted to schedule an 
examination.  See May 3, 2007 letter.  This letter was 
returned to the AMC as undeliverable.  

In a May 3, 2007 letter sent to his most recent address of 
record, the Alaska VA Healthcare System informed the veteran 
that it had not been able to contact him by phone and that it 
does not leave messages on answering machines.  This letter 
also informed him that a VA examination had been scheduled 
for later that month.    

The veteran has not informed the RO of a change in address.  
It is the veteran's responsibility to keep the VA apprised of 
his whereabouts.  If he does not, the VA is not required "to 
turn up heaven and earth" to find the correct address for a 
claimant.  See Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  

Veterans seeking compensation are required to report for 
scheduled examinations.  38 C.F.R. §§ 3.326, 3.327, 3.655 
(2007).  When a claimant fails, without good cause, to report 
for an examination scheduled in conjunction with a claim for 
increased rating, the claim shall be denied.  38 C.F.R. § 
3.655(b) (2007).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
death of an immediate family member.  38 C.F.R. § 3.655(a) 
(2007).  Notice of this regulation was provided to the 
veteran in the June 2007 SSOC.  

The veteran failed to report to the VA spine examination 
scheduled in May 2007, and has not provided a reason for this 
failure.  His representative contends that he should be given 
another chance as he may have a legitimate, mitigating 
circumstance for not reporting.  See September 2007 post-
remand brief.  The Board disagrees.  The veteran has not kept 
VA apprised of his whereabouts, nor has he provided any 
explanation for his failure to report for the examination.  
Additionally, the representative did not identify any means 
of contacting the veteran and/or provide a new mailing 
address for him.

As the veteran failed to report for the VA examination 
scheduled in connection with his claim for an increased 
rating for degenerative joint and disc disease of the 
lumbosacral spine without providing good cause, his claim 
must be denied.  The use of the word "shall" under 38 C.F.R. 
§ 3.655(b) leaves no discretion to the Board in this matter.  
Where the law and not the evidence is dispositive, the claim 
should be denied due to the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the November 2002 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence necessary to substantiate a claim for 
increased rating and of his and VA's respective duties in 
obtaining evidence.  He was also asked to provide evidence in 
support of his claim, which would include that in his 
possession.  See August 2002 letter.  Accordingly, the duty 
to notify has been fulfilled concerning this claim.

The Board acknowledges that notice to the veteran regarding 
the appropriate disability rating and effective date of any 
grant of service connection, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in the May 
2007 AMC letter that was returned as undeliverable.  Despite 
any failure to provide this notice, there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  This is so because his claim for service 
connection for a back disability was substantiated years ago, 
his current claim is one for an increased rating (not service 
connection), and he was given appropriate notice by means of 
the August 2002 letter.  Further, as his claim for an 
increased rating is being denied, no effective date will be 
assigned.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA and private treatment records have 
been associated with the claims folder.  As discussed above, 
he failed to report for VA examination in May 2007.  The duty 
to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The record does not suggest the existence 
of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A rating in excess of 40 percent for degenerative joint and 
disc disease of the lumbosacral spine is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


